Citation Nr: 0406170	
Decision Date: 03/09/04    Archive Date: 03/19/04	

DOCKET NO.  02-15 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date, prior to January 22, 2001, 
for a grant of a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
October 1970.  

This matter arises from a March 2002 rating decision rendered 
by Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The RO granted entitlement to a TDIU effective January 22, 
2001.  

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  By rating decision dated in March 2002, the RO granted 
the veteran a TDIU effective January 22, 2001.  

3.  It was not factually ascertainable prior to January 22, 
2001, that the veteran's service-connected disabilities 
prevented him from engaging in all kinds of substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for an effective date, prior to January 22, 
2001, for the grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 4.16, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records 
from Federal agencies or non-Federal agency sources, if 
reasonably identified by the claimant, in order to assist the 
claimant in reopening his or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of 
the Department, are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.   

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the instant case, the RO furnished the veteran with a 
letter dated in July 2001 that notified him of detailed 
information about the new rights provided under the VCAA.  
This was well in advance of the RO's ultimate decision in 
this case.  That correspondence described the evidence needed 
to substantiate the claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  

The veteran also was issued a statement of the case in 
September 2002 that informed him of the evidence used in 
conjunction with his claim for an earlier effective date for 
a TDIU, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  
The record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Moreover, as the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this matter turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


Earlier Effective Date for a Grant of TDIU

The veteran contends that he should be granted a TDIU from a 
date prior to January 22, 2001.  He asserts that various 
claims for increased ratings filed by him since July 1989 
constituted informal claims for a TDIU, and that, therefore, 
a TDIU should be granted from an earlier effective date 
accordingly.  He also asserts that evidence of increased 
symptomatology in his service-connected disabilities existed 
within a year prior to the date of his formal claim for a 
TDIU.  

Generally, the effective date for an award of increased 
disability compensation based upon a claim for increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
indicates that an increased disability rating shall be 
assigned as of the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o)(1).  Thus, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim if the evidence shows that the increase in disability 
actually occurred after the claim was filed.  Therefore, 
determining an effective date for an increased rating 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2).  Therein, if the evidence demonstrates that the 
increase in disability occurred prior to the date of receipt 
of claim, the Department may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for the increased disability rating is received 
within a year of the date that the increase occurred.  See 
38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98 (Sept. 23, 1998).  In Harper, 10 
Vet. App. at 126-27.  

The CAVC held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase).  The CAVC further stated that 
the phrase "otherwise date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.    

With regard to the above, the initial inquiry involves 
ascertaining the date of claim.  In this regard, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2003).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase will be accepted as a claim.  
See 38 C.F.R. § 3.155 (2003).  It is within the foregoing 
context that the facts in this case must be examined.  

The facts are as follows.  The veteran filed a number of 
claims for disability compensation beginning in 1970.  
Initially, these were limited to injury to his distal left 
tibia.  However, beginning in 1988, he claimed service 
connection for post-traumatic stress disorder (PTSD).  He 
originally was granted service connection for this disability 
by the RO in a rating decision rendered in August 1989; a 
10 percent rating was assigned for that disability.  The 
veteran subsequently filed 
claims for increase of PTSD.  He did not claim that this 
disability, or the combination of his service-connected 
disabilities prevented his employment.  

By rating decision rendered in March 1999, the RO increased 
disability evaluation for PTSD from 10 percent to 50 percent 
effective January 15, 1999.  Of note is that the veteran was 
informed of the various rating decisions regarding the 
evaluation of his PTSD and of his appellate rights by VA 
letter dated March 29, 1999.  However, he did not appeal that 
decision.  

The veteran first applied for a TDIU on January 22, 2001.  
Records of his VA treatment from 1999 until 2001 were then 
obtained.  These failed to indicate that his service-
connected disabilities, either alone or in tandem, resulted 
in his unemployability.  However, the results of VA 
psychiatric testing and examination 
conducted in July 2001 and January 2002 supported the 
conclusion that symptomatology associated with PTSD prevented 
his gainful employment.  

It was only thereafter that records were received from the 
Social Security Administration.  These indicated that the 
veteran had been granted Social Security benefits because of 
chronic low back pain, a personality disorder, and alcohol 
abuse.  In April 2002, the veteran also submitted private 
treatment records.  A December 1990 statement from a private 
physician shows he believed the veteran was totally disabled 
as a result of PTSD.  However, this evidence had not been 
submitted previously.  

The foregoing indicates that the earliest date from which a 
TDIU can be assigned in this case is the date of receipt of 
the veteran's application for that benefit.  By his own 
admission, the veteran became unemployable well more than one 
year prior to the date of his application.  As such, the 
exception to the general rule as stated in 38 U.S.C.A. 
§ 5110(b)(2) is not for application.  As the CAVC indicated 
in Harper, 10 Vet. App. at 126-27, the exception is 
applicable only where the increase precedes the claim by less 
than one year.  

Thus, in the present case, the general rule regarding 
increased disability ratings is controlling.  As previously 
stated, 38 U.S.C.A. § 5110(a) indicates that an increased 
disability rating shall be assigned as of the date of receipt 
of claim or the date entitlement arose, whichever is later.  
In the instant case, because entitlement arose more than one 
year prior to the date of the veteran's application, the date 
of receipt of claim is governing.  As such, an effective date 
prior to January 22, 2001, for a grant of a TDIU is not 
warranted in this case.  

Parenthetically, although the veteran had filed claims for 
increased disability compensation prior to January 22, 2001, 
these did not constitute informal claims for a TDIU because 
they did not identify the benefit sought.  See 38 C.F.R. 
§ 3.155.  Instead, they only referred to the veteran's belief 
that his PTSD had increased in severity.  Nor did evidence 
submitted in conjunction with any prior claims for increase 
indicate that the veteran was unemployed as a result of said 
disability.  Given that no informal claim had been filed 
prior to January 22, 2001, a TDIU on the basis of such a 
claim also is not warranted in this case.  

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor regarding the grant of 
an earlier effective date for a TDIU is not for application.  
See Ferguson v. Principi, 273 F. 3d 1072 (Fed. Cir. 2001) 
(the statute, 38 U.S.C.A. § 5107(b), only requires that the 
Board "consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Entitlement to an effective date, prior to January 22, 2001, 
for a grant of TDIU is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



